EXHIBIT 10.1
 
ACORDA LOGO [acorda_logo-bw.jpg]
 

 
September 4, 2012
 
Dear Enrique,
 
Acorda has added an additional $35K towards your relocation assistance; this
includes extending the lease for the year, effective October 10, 2012 through
October 9, 2013. During this time the Company is responsible for the monthly
rent ($2,220 including the unit, parking space and full use of the community
amenities) as well as your Con Edison and Cable/Internet expenses (not
included).  You may also use your relocation allowance towards, travel or any
item that is involved under the relocation benefit.  Should you voluntarily
terminate your employment with the Company, you agree to reimburse the Company
for the above expenses on a prorated basis.  Please sign and date below in
acknowledgment of the extension and terms.  Do not hesitate to contact me with
any questions.
 
Best regards,
 
/s/ Denise Duca
 
Denise J. Duca
Senior Vice President, Human Resources


Signature /s/ Enrique
Carrazana                                                                Date:
September 17, 2012

